Citation Nr: 0510063	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 RO rating decision which denied 
entitlement to service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Personnel records show that the veteran served on active duty 
in the U.S. Navy from March 1966 to March 1968.  According to 
the Naval Personnel Administrative Remarks, in December 1967, 
the veteran was issued and authorized to wear the Vietnam 
Service Medal with Fleet Marine Force Combat Operations 
Insignia (FMFCOI) "for service aboard the U.S. Naval Mobile 
Construction Battalion Seventy-Four" (MCB 74) during the 
period from June 5, 1967, to January 25, 1968.  He was also 
issued and authorized to wear the Vietnam Campaign Medal for 
service aboard the U.S. Naval Mobile Construction Battalion 
Seventy-Four during the period from June 5, 1967, to January 
25, 1968.  

VA treatment records show that the veteran has been diagnosed 
by VA treatment providers, with PTSD, essentially based on 
his reported Vietnam service experiences.  Thus, the outcome 
of the claim for service connection for PTSD turns on 
satisfactory proof of a service stressor.  The Board notes 
that this is a legal and factual question, and not a medical 
question (as asserted by the veteran's representative in the 
informal hearing presentation).  While a medical professional 
may opine as to whether a stressor is sufficient to satisfy 
the criteria for PTSD as set out in DSM-IV, a medical 
professional's opinion is not sufficient to establish that a 
stressor is credible or supported by credible evidence for VA 
compensation purposes.  Thus, a VA examination with opinion 
is not necessary at this point. 

The veteran has reported exposure to combat while serving in 
Vietnam.  He reports that he was a "Seabee" and attached to 
Marine units during his entire tour of duty in Vietnam and 
exposed to combat therein.  He reported he was assigned to B 
Co., MCB 74, and was in DaNang, Vietnam from 1967 to 1968.  
The veteran reports that on one occasion his unit was working 
on a bridge in Vietnam that had been badly damaged and they 
kept getting sniper fire and the Marines were with them for 
protection.  While he has provided general statements as to 
seeing wounded and dead soldiers, exposure to enemy fire, 
etc., he has not provided specific dates, locations, or 
incidents.  He submitted a buddy statement from a fellow 
service member, S.M., who served with him in Vietnam.  S.M. 
described two somewhat specific events that occurred while 
stationed with the veteran in Vietnam.  The veteran should 
again be asked to provide as much specific information as 
possible pertaining to any reported in-service stressor 
events, including those described by S.M.  With regard to 
dates, if the veteran is unable to provide the specific date 
of a reported in-service stressor event, he should be asked 
to narrow the occurrence down to a three month period of time 
for verification attempt purposes.

The veteran's representative contends that the award of the 
FMFCOI proves that the veteran participated in combat in 
Vietnam.  The Board notes, however, that in the Secretary of 
the Navy Instruction (SECNAVINST 1650.1F CH-1) submitted by 
the representative, it is noted that the FMFCOI is 
"authorized for Navy personnel who have served on duty with 
and have been attached to FMF units in active combat with an 
armed enemy".  Thus, it appears that the award of the FMFCOI 
alone does not show that the veteran was himself engaged in 
combat with the enemy; such an award may merely show that he 
was attached to or operated with a Marine unit that was 
engaged in actual combat.  Moreover, VA is not required to 
accept any particular military citation as conclusive 
evidence that the veteran engaged in combat for the purposes 
of 38 U.S.C.A. § 1154.  See VAOPGCREC 12-99 (October 18, 
1999).  Thus, additional verification of the circumstances 
behind the award of the FMFCOI to the veteran is necessary.

For the above reasons, this case is REMANDED for the 
following:

1.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressors.  Ask him 
to comment specifically about any and all 
stressful events that happened during his 
active military service in Vietnam from 
April 1967 to March 1968.  He should be 
asked to provide any additional details 
surrounding the events described in the 
buddy statement from S.M.  Specifically 
inform him that this statement must 
include detailed information regarding 
the alleged stressors to include date, 
time, location, people and units 
involved.  If he is unable to provide the 
exact date, he should be asked to narrow 
the date range to a three month period.  
Inform him that his failure to provide 
detailed information could prevent 
verification of his stressors and result 
in an adverse decision.

2.  If sufficiently detailed information 
is received from the veteran, an attempt 
should be made to verify the in-service 
stressors.  If verification of the 
alleged stressors is not attempted, the 
reason(s) for that decision should be 
documented in the veteran's claims 
folder.  

3.  Contact the appropriate agency to 
obtain additional information pertaining 
to the specific award of the Fleet Marine 
Force Combat Operations Insignia (FMFCOI) 
to the veteran.  That agency should be 
requested to state for the record whether 
the award of the FMFCOI establishes that 
the veteran participated in actual combat 
on an individual basis as opposed to his 
unit being involved in combat operations.

4.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the claim that has been 
remanded based on a consideration of all 
of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


